LOCORR INVESTMENT TRUST FIFTH AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FIFTH AMENDMENT dated as of the 1st day of April, 2014, to the Transfer Agent Servicing Agreement dated as of February 14, 2011, as amended December 2, 2011, April 11, 2013, May 10, 2013 and November 18th 2013 (the “Agreement”), is entered into by and between LOCORR INVESTMENT TRUST, an Ohio business trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Section 12 of the Agreement allows for its amendment by a written instrument executed by both parties and authorized or approved by the Board of Trustees. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. LOCORR INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/Jon C. Essen By: /s/ Michael R. McVoy Name: Jon C. Essen Name: Michael R. McVoy Title: COO/Trustee Executive Vice President 4/2014 1 Amended Exhibit A to the Transfer Agent Servicing Agreement Separate Series of LoCorr Investment Trust Name of Series LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund LoCorr Long/Short Equity Fund LoCorr Spectrum Income Fund LoCorr Market Trend Fund 4/2014 2
